 


109 HRES 608 EH: 
U.S. House of Representatives
2006-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 608 
In the House of Representatives, U. S.,

June 12, 2006
 
RESOLUTION 
 


Whereas the Constitution and laws of the People’s Republic of China purport to provide for religious freedom, however, these freedoms are substantively ignored;
Whereas all religious groups and spiritual movements must register with the Chinese Government, which monitors religious services and judges the legitimacy of religious activities;
Whereas unregistered religious groups in China continue to experience official interference and members of religious groups have been subjected to intimidation, harassment, and detention;
Whereas many religious leaders and adherents in China, including those in official churches, have been detained, arrested, or administratively sentenced to prison terms in reeducation-through-labor camps;
Whereas religious believers are denied the ability to hold public office not by law, but by a logical extension of the fact that most government positions go to members of the Chinese Communist Party (CCP) and CCP membership and religious belief are considered incompatible;
Whereas numerous abuses of unofficial Catholic clergy have occurred, including the detentions of Bishop Zhao Zhendong, Bishop Jia Zhiguo, Bishop Yao Liang, Bishop Su Zhimin, Bishop An Shuxin, Bishop Lin Xili, Bishop Han Dingxiang, and Bishop Shi Enxiang, as well as other Catholic priests and lay leaders who have been beaten or otherwise mistreated;
Whereas the Chinese Government-sanctioned Catholic Patriotic Association of China conducted unauthorized episcopal ordinations of the priests Joseph Ma Yinglin and Joseph Liu Xinhong, elevating them to the office of bishop without the approval and against the wishes of the Holy Father Pope Benedict XVI;
Whereas numerous abuses of Protestant House Church Leaders have occurred, including the detentions of Pastor Gong Shengliang, Pastor Zhang Rongliang, Luo Bingyin, Li Cuiling, Wang Chaoyi, Yang Tianlu, and Zhao Xinlan, as well as other Protestant House Church Leaders who have been beaten or otherwise mistreated;
Whereas the whereabouts of Gendun Choekyi Nyima, the boy identified by the Dalai Lama as the 11th Panchen Lama and detained by Chinese authorities ten years ago, when he was six years old, are still unknown;
Whereas according to the Department of State, Chinese authorities continue to restrict Muslim religious activity, teaching, and worship in Xinjiang, including reported prohibitions on the participation and religious education of minors;
Whereas the Chinese Government continues its brutal campaign to eradicate the Falun Gong spiritual movement and thousands of its members have been subject to excessive force, abuse, detention, and torture, including Liu Chengjun who died in 2003 after reportedly being abused in custody in Jilin Province and Huang Wei who is currently detained in Hebei Province, among others;
Whereas Cai Zhuohua, a Beijing underground church leader, was sentenced on November 8, 2005, to three years in prison for distributing Bibles and other Christian materials;
Whereas the Haidian Lower People’s Court in Beijing also sentenced Mr. Cai’s wife, Xiao Yunfei, to two years in prison and her brother, Xiao Gaowen, to 18 months in prison; and
Whereas on November 20, 2005, after attending services at the Gangwashi Church in Beijing, President George W. Bush stated: A healthy society is a society that welcomes all faiths and gives people a chance to express themselves through worship with the Almighty: Now, therefore, be it 
 
That—
(1)the House of Representatives condemns the imprisonment of religious leaders and people of faith in the People’s Republic of China and urges their release; and
(2)it is the sense of the House of Representatives that it should be the policy of the Government of the United States to promote and defend religious freedom and freedom of conscience in China. 
 
Karen L. HaasClerk.
